       Case 4:20-cv-00589-RH-MAF Document 11 Filed 02/26/21 Page 1 of 2
                                                                               Page 1 of 2


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


FRANKLIN C. SMITH,

              Plaintiff,

v.                                            CASE NO. 4:20cv589-RH-MAF

FREDDIE G. BRAXTON et al.,

              Defendants.

_____________________________/


                             ORDER OF DISMISSAL


       This case is before the court on the plaintiff’s motion for leave to proceed in

forma pauperis (ECF No. 10), the magistrate judge’s report and recommendation

(ECF No. 8), and the objections (ECF No. 9). I have reviewed de novo the issues

raised by the objections.

       The objections accuse the magistrate judge of perjury—a frivolous

assertion—and address other matters. The objections do not, however, suggest that

federal jurisdiction can survive the probate exception and Rooker-Feldman

doctrine. So even if the plaintiff could amend to cure the other grounds for

dismissal, he would still be unable to pursue this action.

       IT IS ORDERED:
Case No. 4:20cv589-RH-MAF
       Case 4:20-cv-00589-RH-MAF Document 11 Filed 02/26/21 Page 2 of 2
                                                                              Page 2 of 2


       1. The motion for leave to proceed in forma pauperis, ECF No. 10, is

granted.

       2. The report and recommendation is accepted and adopted as the court’s

opinion.

       3. The clerk must enter judgment stating, “This case is dismissed for lack of

jurisdiction.”

       4. The clerk must close the file.

       SO ORDERED on February 26, 2021.

                                           s/Robert L. Hinkle
                                           United States District Judge




Case No. 4:20cv589-RH-MAF
